UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                  No. 96-4653

LLOYD J. STALLWORTH,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
William L. Osteen, Sr., District Judge.
(CR-95-313)

Submitted: June 24, 1997

Decided: July 11, 1997

Before HAMILTON and WILLIAMS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Thomas H. Johnson, Jr., GRAY, NEWELL & JOHNSON, L.L.P.,
Greensboro, North Carolina, for Appellant. Walter C. Holton, Jr.,
United States Attorney, Harry L. Hobgood, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lloyd J. Stallworth was a passenger in a car stopped for speeding
on Interstate 85 in North Carolina. A search of the car revealed
cocaine base hidden in a wheel well and the car's occupants were
arrested. Pursuant to a plea agreement, Stallworth pled guilty to one
count of possession with intent to distribute cocaine base, in violation
of 21 U.S.C. § 841(a)(1) (1994), and he was sentenced to 175 months
in prison. Stallworth appeals his conviction, claiming that the police
officers did not have probable cause or an articulable suspicion to
detain him before they discovered crack cocaine in the car and there-
fore had no probable cause to arrest him after the discovery.

At the outset, we note that a valid guilty plea waives antecedent
non-jurisdictional issues. See Tollett v. Henderson, 411 U.S. 258, 267
(1973). However, the parties failed to address this matter. In any
event, we find no merit to Stallworth's claims; consequently, we
affirm.

Stallworth and one of his co-defendants filed a motion to suppress
all evidence seized and any statements made by them pursuant to the
traffic stop. The district court denied the motion. This court reviews
legal conclusions in a district court's suppression determination de
novo and reviews the underlying factual findings under the clearly
erroneous standard. See United States v. Rusher, 966 F.2d 868, 873
(4th Cir. 1992).

An ordinary traffic stop constitutes a limited seizure of the car's
occupants, and this court analyzes the reasonableness of such a stop
under principles established in Terry v. Ohio, 392 U.S. 1 (1968). See
Berkemer v. McCarty, 468 U.S. 420, 439 (1984). This approach
entails two considerations: whether the initial stop was legal and
whether the subsequent investigation exceeded the proper scope of

                    2
the traffic stop. See Rusher, 966 F.2d at 875-76. Because it is undis-
puted that the initial stop was valid, the only inquiry here is whether
the subsequent investigation exceeded the proper scope of the traffic
stop.

During an initial traffic stop, an officer "`may request a driver's
license and vehicle registration, run a computer check, and issue a
citation.'" Rusher, 966 F.2d at 876 (citation omitted). If the driver
produces a valid license and proof that he is authorized to drive the
car, the officer may no longer detain him. "Any further detention for
questioning is beyond the scope of the Terry stop and therefore illegal
unless the officer has a reasonable suspicion of a serious crime."
Rusher, 966 F.2d at 876-77.

The officers in this case were justified in detaining Stallworth and
the other occupants of the rental car while questioning them, obtain-
ing the driver's consent to a search, and searching the vehicle.
Trooper William Grey initially asked for the driver's license and the
vehicle registration. He received a driver's license that did not appear
to belong to the driver and, instead of a vehicle registration, a rental
contract that did not authorize any of the car's occupants to drive the
car. Moreover, the car was stopped in North Carolina, but the rental
contract did not authorize taking the car outside of Maryland. These
facts gave Grey an objectively reasonable suspicion that the car was
stolen and justified his investigatory detention beyond the speeding
ticket. The occupants' subsequent conflicting versions of their itiner-
ary gave further justification to the officers' escalating suspicions and
therefore justified the further detention of the three men. See United
States v. Lee, 898 F.2d 1034, 1040 (5th Cir. 1990).

The length of the detention did not convert the stop into an arrest.
Though an investigatory stop should be brief, Terry imposes no rigid
time limitation. The stop is permissible if "the police diligently pur-
sue[ ] a means of investigation that [is] likely to confirm or dispel
their suspicions quickly, during which time it is necessary to detain
the defendant." See United States v. Sharpe, 470 U.S. 675, 685-86
(1985). Here, no more than ten minutes elapsed between the time
Trooper Grey stopped the car for speeding and the driver's consent
to the search. The officers then diligently pursued their investigation
by conducting a search of the vehicle that ultimately revealed the

                     3
cocaine base. We find that the length of this detention did not convert
it into one for which probable cause was needed.

Stallworth contends that the officers lacked probable cause to arrest
him after they discovered the cocaine base in the rental car. A war-
rantless arrest is valid if the arresting officers have probable cause to
believe the suspect has committed an offense. The officers' decision
that probable cause is present is reviewed under a totality of circum-
stances test. See Illinois v. Gates, 462 U.S. 213, 238 (1983). Both the
quantity of information possessed by the officers and the degree of its
reliability are factors to be considered. See Alabama v. White, 496
U.S. 325, 330 (1990). The district court's determination of probable
cause should be sustained if the court had a substantial basis for its
conclusion. See Gates, 462 U.S. at 236; United States v. Depew, 932
F.2d 324, 327 (4th Cir. 1991).

Based on the totality of the circumstances, the officers had proba-
ble cause to arrest Stallworth. Each occupant of the car gave a differ-
ent story about their destination and the reason for their trip. They all
appeared nervous during the search and their comments and actions
led Sergeant T. L. Cardwell to believe they might flee. In light of
these facts, there was substantial evidence to support the district
court's conclusion that the officers had probable cause to arrest Stall-
worth after discovering the cocaine. Cf. United States v. Laughman,
618 F.2d 1067, 1077 (4th Cir. 1980) (where other circumstantial evi-
dence is present, proximity to contraband with inferred knowledge of
its presence sufficient to establish constructive possession).

For these reasons, we affirm Stallworth's conviction. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     4